Title: Philip Doddridge to James Madison, 1 June 1832
From: Doddridge, Philip
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Washington.
                                
                                1 June 1832.
                            
                        
                        By tomorrows mail I will forward you a copy of my Speech in the Case of Houston <B>ayard with a breach of the
                            privileges of the house of Representatives—I will thank you to prepare it, if not too troublesome, & would feel
                            gratified with your opinion—
                        You will perceive in what manner I have attributed to you, the authorship of the Judiciary act of 1789—A
                            letter from the Hon. David < >ggett of Massachusetts to a member has been shewn me, claiming the authorship of that act
                            for the late Abner. Ellsworth. If I have been in an error your explanation will be considered a special favor Very
                            Respectfuly yours
                        
                            
                                P Doddridge
                            
                        
                    